OPINION ON REHEARINS.
Wilkes, J.
Upon petition to rehear, it is earnestly pressed upon the- Court that it was not intended by the Legislature that, by declaring the doing of any business 'to be unlawful, it should follow that any contract made in contravention of it should be void; that it was not intended to prohibit the business on the ground that it was immoral or against public policy, or because it was desired to suppress the same, and submitting that the Courts should enforce the contracts of foreign corporations who did not comply with the Act, leaving the State to compel a compliance with the laws by enforcing the penalty for failure. This identical view of the question was1 passed upon by the Court in Stevenson v. Fwing, 3 Pickle, 50, and it is there said: “When a contract is prohibited by statute, it is immaterial to inquire whether the statute was passed for' revenue only or for any other object. It is enough that Parliament has prohibited it, and it is therefore void.”
By the very terms of the Act of 1891, Chapter 122, Sefttion 3, it is made unlawful for any corpo*596ration to do, or attempt to do, any business, or to own or acquire any property in the State without having first complied with the provisions of the statute.
Every transaction or contract, express or implied, made by a foreign corporation after the passage of this Act, March 21, 1891, and before its charter was filed and memorandum recorded as the law provides, was illegal, and no rights or remedies can be predicated thereon in favor of the company. With the wisdom and policy of the law this Court has nothing to do. It can only execute it as it is on the statute books, and cannot refuse to enforce it.
A petition to rehear is also presented by the defendants, in which it is insisted that complainants .are entitled to no relief, and their bill should be dismissed because they have not proceeded to enforce their rights by attachment or judgment and execution, and the case of Dolhnan v. Collins is cited as controlling.
It is clear that the second section of the Acts of 1889, Chapter 103, giving the right of removal, is a new and additional remedy provided by that Act, to be applied only in cases provided for therein. Clearly, under this section, there is no need of attachment, or of judgment and execution, and neither of these remedies would be proper in such case; but the complainant’s remedy is plainly pointed out in the statute, and must be pursued as the Act directs, keeping in view, however, the *597condition that the removal must be made without injury to the property, and with due care for the protection of others who may be interested therein, the general rule being as stated in the ease in 6 Pickle, 478,_ and to he applied' by the Court below under the facts of each particular case.
Both petitions to rehear are dismissed.